            Case 20-03273 Document 5
                                   3 Filed in TXSB on 07/14/20
                                                      07/13/20 Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                              )
 In re:                                                       )
                                                              )      Case No. 18-33815
 KOONTZ-WAGNER CUSTOM CONTROL
 HOLDINGS LLC,                                                )
                                                              )      (Chapter 7)
                    Debtor.                                   )
                                                              )
                                                              )
 RODNEY D. TOW, CHAPTER 7                                     )
 TRUSTEE,                                                     )
                                                              )
                    Plaintiff,                                )        Adversary No. 20-03273
                                                              )
                    v.                                        )
                                                              )
 INDUSTRIAL CLIMATE ENGINEERING,
                                                              )
 A DIVISION OF AIRXCEL, INC.
                                                              )
                    Defendant.

                          SUMMONS IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except
that the United States and its offices and agencies shall file a motion or answer to the complaint within 35 days.

                  Address of the clerk:
                      Clerk, U.S. Bankruptcy Court
                      Southern District of Texas
                      515 Rusk Avenue
                      Houston, TX 77002
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

          Name and Address of Plaintiff's Attorney:
                    R. J. Shannon
                    Barron & Newburger, P.C.
                    7320 N MoPac Expy
                    Greystone II Suite 400
                    Austin, TX 78731
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                    ____________________ (Clerk of the Bankruptcy Court)

Date: ___________                   By: ______________________________ (Deputy Clerk)
    July 13, 2020
                                                                                  s/ Joan Davenport
         Case 20-03273 Document 5
                                3 Filed in TXSB on 07/14/20
                                                   07/13/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE
   R.J. Shannon
I, _______________________, certify that service of this summons and a copy of the complaint
          July 14, 2020
was made _______________________ by:

   ox Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
      to: Delaware Department of State, The Corporation Trust Company,
         Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801
   o Personal Service: By leaving the process with the defendant or with an officer or agent
      of defendant at:


   o Residence Service: By leaving the process with the following adult at:

   o Certified Mail Service on an Insured Depository Institution: By sending the process by
     certified mail addressed to the following officer of the defendant at:


   o Publication: The defendant was served as follows: [Describe briefly]

   o State Law: The defendant was served pursuant to the laws of the State __________, as
     of follows: [Describe briefly]
    If service was made by personal service, by residence service, or pursuant to state law, I
further certify that I am, and at all times during the service of process was, not less than 18
years of age and not a party to the matter concerning which service of process was made.
   Under penalty of perjury, I declare that the foregoing is true and correct.
      7/14/20
Date: _______                                 Respectfully submitted,

                                              BARRON & NEWBURGER, P.C.

                                              /s/R. J. Shannon                             .
                                              R. J. Shannon (TBA No. 24108062)
                                              7320 N MoPac Expy
                                              Greystone II Suite 400
                                              Austin, TX 78731
                                              Telephone: (512) 476-9253
                                              Facsimile: (512) 279-0310
                                              Email: rshannon@bn-lawyers.com

                                              Special Counsel for Rodney D. Tow, Chapter 7
                                              Trustee for Koontz-Wagner Custom Control
                                              Holdings LLC




                                                 2
